The defendant was indicted for wilful abandonment of his wife. On appeal the chief contention was that the defendant's consent to the marriage was procured by the false representation of the prosecutrix before the marriage that she was pregnant. It has been held that this is not a sufficient cause for the annulment of the marriage (Bryant v. Bryant, 171 N.C. 746), and if not, it is obviously not a sufficient cause for collaterally assailing the validity of the marriage in a distinct proceeding. We have examined all the exceptions and find no error.
No error.